Citation Nr: 0008369	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946, with service in the Pacific Theater during World War 
II.  He died on December [redacted], 1976.  The appellant is 
his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1996 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant filed a notice of disagreement in July 
1996.  A statement of the case was issued in July 1997.  The 
appellant filed a substantive appeal in August 1997.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death as a result of exposure to ionizing radiation 
is not plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of exposure to ionizing 
radiation is not well grounded.  38 U.S.C.A. §§ 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.309, 3.311 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death; in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(a) (1999).  

In the instant case, the appellant has contended that cancer 
of the lung, the veteran's cause of death, was the result of 
ionizing radiation which he received as a member of the 
occupation forces in Nagasaki, Japan, in 1945.  

The veteran's service medical records are negative for 
complaints or findings concerning the lungs.  At an 
examination for separation in January 1946, his respiratory 
system, bronchi, lungs, pleura, etc., were evaluated as 
normal, and a chest X-ray was negative.  

The veteran's death certificate indicated that the time of 
onset of lung cancer was 2 years and 5 months prior to his 
death in December 1976.  

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c); see also 38 C.F.R. § 3.309(d) (1999).  
Second, 38 C.F.R. § 3.311(b) (1999) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by showing that the disease or malady was incurred during or 
aggravated by service, a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d. 1039, 1043 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  The Board 
will not address the first method by which service connection 
can be accomplished except to note that lung cancer is not 
included in the 15 types of cancer which are subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c).  

As to the second method, for purposes of 38 C.F.R. 
§ 3.311(b), lung cancer is considered a radiogenic disease.  
See 38 C.F.R. § 3.311(b)(2)(iv).  Under that regulation, when 
it is determined that:  

(i)  The veteran was exposed to ionizing 
radiation as a result of participation in 
the Occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until July 
1946; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) 
such disease first became manifest within 
the period specified in paragraph (b)(5) 
of this section [for lung cancer, five 
years or more after exposure], the claim 
will be referred to the Under Secretary 
for Benefits for consideration, 38 C.F.R. 
§ 3.311(b)(1), (c), of certain factors, 
including the dose data received, 
38 C.F.R. § 3.311(e)(1), pursuant to a 
request made to the Department of 
Defense, 38 C.F.R. § 3.311(a)(2)(ii).  
The Under Secretary for Benefits may 
request an advisory medical opinion from 
the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  If the Under 
Secretary for Benefits determines that 
there is no reasonable possibility that 
the veteran's disease resulted from 
radiation exposure in service, he shall 
so inform the RO in writing, setting 
forth the rationale for the conclusion.  
38 C.F.R. § 3.311(c)(1)(ii); see also 
Ramey, 9 Vet. App. at 45 (holding that 
38 C.F.R. § 3.311(b) does not establish a 
presumption of service connection for 
radiogenic diseases).  

In the instant case, the Defense Special Weapons Agency 
(DSWA) reported to the RO in April 1998 that the veteran was 
present in VA-defined Nagasaki, Japan, from September 24, 
1945, to November 30, 1945.  The DSWA also reported that a 
scientific dose reconstruction had determined that:  the 
maximum possible radiation dose which might have been 
received by any individual who was at Nagasaki for the full 
duration of the American Occupation from September 1945 to 
June 1946 was less than 1 rem; and it was probable that the 
great majority of servicemen assigned to the occupation force 
received no radiation exposure whatsoever, and the highest 
dose received by anyone was a few tens of millirem.  

The RO referred the appellant's claim to the Compensation and 
Pension Service, VA Central Office, which, in turn, referred 
the claims folder to the Under Secretary for Health and 
requested an opinion as to whether it was likely, unlikely, 
or at least as likely as not that the veteran's death from 
lung cancer resulted from exposure to ionizing radiation in 
service.  

VA's Chief Public Health and Environmental Hazards Officer, a 
physician, reported in July l998 that:  there was 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that the veteran's lung cancer was 
related to exposure to ionizing radiation; and, in her 
opinion, it was unlikely that the veteran's lung cancer could 
be attributed to exposure to ionizing radiation in service.  

VA's Director of the Compensation and Pension Service 
reported to the RO in July 1998 that, as a result of the 
medical opinion, and following a review of the evidence in 
its entirety, there was no reasonable possibility that the 
veteran's death was the result of radiation exposure.

At a personal hearing in May 1999, the appellant testified 
that:  the DSWA's dose assessment "doesn't make sense to 
me"; and she did not have a medical opinion to counteract 
VA's expert medical opinion.  

The Board finds that the appellant's claim, to the extent 
that it relies on the statutory and regulatory presumption 
concerning radiogenic diseases, is not plausible or capable 
of substantiation.  That is, the claim is not well grounded.  
This is so because there is no medical or scientific evidence 
in support of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  

As noted above, direct service connection can also be 
established for cancer which is claimed to be attributable to 
radiation exposure during service.  See Combee, supra.  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief that her claim for service connection for 
the cause of the veteran's death as a result of exposure to 
ionizing radiation is well grounded.  38 U.S.C.A. § 5107(a); 
see Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A claim 
is well grounded if it is "plausible."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A well grounded claim for service connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd. per 
curiam, 78, F.3d. 604 (Fed. Cir. 1996)(table).  

In the instant case, the only evidence of record linking the 
veteran's lung cancer to the claimed inservice radiation 
exposure is the appellant's own contentions.  She, however, 
as a lay person, cannot offer a medical opinion.  See 
Grottveit, supra.  Accordingly, in the absence of competent 
medical evidence linking the appellant's disabilities to the 
claimed inservice radiation exposure, the claim is not well 
grounded and must be denied on that basis.  See Caluza, 
supra.; Robinette, 8 Vet. App. at 73; Grottveit, supra, 
Davis v. Brown, 10 Vet. App. 209, 212 (1997).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for the cause of the veteran's death 
"plausible."  See generally McKnight v. Gober, 131 F.3d. 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discretion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death.  Robinette, 8 Vet. App. at 77-78.  

ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

